Cite as 2017 Ark. App. 644


               ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                    No. CR-16-852

                                            Opinion Delivered:   November 29, 2017

                                            APPEAL FROM THE PULASKI
FREDRICK LEON WILSON                        COUNTY CIRCUIT COURT,
                 APPELLANT                  FOURTH DIVISION
                                            [NO. 60CR-14-3266]
V.
                                            HONORABLE HERBERT THOMAS
                                            WRIGHT, JUDGE
STATE OF ARKANSAS
                             APPELLEE       MOTION TO WITHDRAW DENIED;
                                            REBRIEFING ORDERED


                           DAVID M. GLOVER, Judge
      Fredrick Leon Wilson was convicted by a Pulaski County jury of one count of sexual

assault in the second degree and sentenced to 144 months in the Arkansas Department of

Correction. Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the

Rules of the Supreme Court and Court of Appeals, Wilson’s counsel has filed a motion to

withdraw on the ground that this appeal is wholly without merit. 1        The motion is

accompanied by an abstract and addendum of the proceedings below, which purportedly

addresses all objections and motions decided adversely to Wilson, and a brief in which

counsel explains why there is nothing in the record that would support an appeal. The

clerk of this court provided Wilson with a copy of his counsel’s brief and notified him of


      1
        In Wilson v. State, 2017 Ark. App. 392, our court remanded this case for
supplementation of the record with the omnibus hearing, ordered rebriefing, and denied
counsel’s motion to withdraw. Counsel supplemented the record with the omnibus
hearing, and he received permission from our court to stand on his original brief.
                                 Cite as 2017 Ark. App. 644

his right to file a pro se statement of points for reversal, but he submitted no points. Though

we commend counsel’s good work, we must deny counsel’s motion to withdraw and order

rebriefing because certain requirements of Anders and Rule 4-3(k) have not been satisfied as

set out below.

       An attorney attempting to withdraw from a criminal appeal must list every adverse

ruling and explain why each adverse ruling provides no meritorious ground for reversal.

Wilson v. State, 2017 Ark. App. 392. Even a single omission from a no-merit brief requires

rebriefing. Id. Again, as noted previously, the manner in which those adverse rulings

addressed by counsel were excellent. However, our review of the record indicates several

adverse rulings were not addressed. For example, counsel noted two adverse rulings during

voir dire but there were three. There were other unaddressed adverse rulings in the

testimony of Alja Lane, Raquel Coleman, and Ahkeem Murphy.

       For these reasons, counsel’s motion to withdraw must be denied. Counsel is directed

to file a substituted brief within thirty days from the date of this opinion. Counsel is familiar

with the rules and Anders, supra, and is encouraged to ensure no deficiencies, including but

not limited to those listed above, are present.

       Motion to withdraw denied; rebriefing ordered.

       GLADWIN and HIXSON, JJ., agree.

       Robert M. “Robby” Golden, for appellant.

       One brief only.




                                               2